 WILSON ENGRAVING COMPANY, INC.Wilson Engraving Company, Inc. and General Driv-ers, Warehousemen and Helpers, Local Union745, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Petitioner. Case 16-RC-7898September 26, 1980DECISION ON REVIEW, ORDER, ANDDIRECTION OF ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn April 13, 1979, the Regional Director forRegion 16 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound a unit of city drivers comprising the six em-ployees sought by the Petitioner to be appropriate.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules andRegulations, Series 8, as amended, the Employertimely filed a request for review of the RegionalDirector's Decision alleging that he erroneouslyexcluded eight dual-function employees from theunit of city drivers.By telegraphic order dated May 7, 1979, the re-quest for review was granted. Pursuant to theBoard's procedures, the election was held on May8, 1979, and the ballots were impounded pendingthe Board's Decision on Review. The Petitionerfiled a brief on review in support of the RegionalDirector's unit finding.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case, including the Petitioner's brief on review,and makes the following findings:The Employer is a Texas corporation engaged inthe manufacture and sale of photographic platesand color separations for the printing industry at itsDallas, Texas, facility involved herein. It has sixradio-equipped vehicles for deliveries and pickupswhich are assigned to six individuals employedprincipally as drivers.' These six employees are su-pervised by Homer Green, a corporate official whoperforms as dispatcher until 3 p.m. each day. Therecord reveals that the aforementioned drivers arealso assigned to nondriving duties.2I Employees Daniels, Geaslin, Lyons, McClung, Pollard, and Thomaswere found by the Regional Director to comprise the drivers' unit, con-trary to the Employer's contention that it regularly utilizes 14 employeesas drivers.For example, Daniels regularly distributes incoming items to certainemployees who work in upstairs offices and on occasion he performs pro-duction-type work such as removing tops from magnesium plates; Geaslinwraps packages and he and McClung help out in the production shop;252 NLRB No. 48With respect to eight other employees whoseunit placement is in dispute, the record testimonydiscloses that all but one3punch the timeclock, arehourly rated, and have the same fringe benefits asthe included drivers. Most were hired and princi-pally employed as city drivers and subsequently as-signed to their current nondriving duties.The undisputed evidence pertaining to the al-leged dual-function employees is as follows:Dane Hatchett prepares and wraps out-of-townorders close to the drivers' dispatch desk. He alsomakes deliveries and pickups every day whichcomprise 50 to 65 percent of his work.Tenny Jones writes customer order productiontickets and follows the work through the shop inaddition to preparing and wrapping packages in theshipping department like Hatchett. Jones alsospends between a quarter and a third of his timemaking regular pickups and deliveries, and is givenpreference over some regular drivers with respectto assignments in southwest Dallas and Arlingtonbecause of his familiarity with those areas.Jay Bullard begins work at noon, and divides hisfirst 3 hours between preparing packages for ship-ment and making regular driver deliveries, thelatter occupying approximately 25 percent of hisworktime. From 3 to 7 p.m., Bullard works inrelief of Homer Green, and in such capacity Bul-lard exercises some discretion in making driver as-signments and in directing drivers. However, con-trary to the Petitioner, the record shows that Bul-lard lacks hiring or firing authority, and is other-wise silent as to whether Bullard possesses anyother indicia of supervisory authority.Charles Evert reports to Homer Green, and pri-marily performs general maintenance and cleanupduties, including taking company vehicles to agarage for repairs. He drives a company pickuptruck to make daily pickups from the post office,bus station, and the Purolator Company. In addi-tion, all heavy deliveries to customers are made byEvertt in his truck, sometimes with the assistanceof a regular driver. These driving duties accountfor about 35 percent of Evertt's worktime.Connie Fagan performed regular delivery driverduties until a few months before the instant hearingwhen she was given a pay increase and reassignedto clerical work in the Employer's upstairs officeunder office supervision. She continues to be calledupon for pickup and delivery driving on an "asLyons occasionally relieves the dispatcher for brief intervals; and all ofthe regular drivers except for Thomas, the most recent hire. may be as-signed cleanup chores or other work whenever they are not driving.s Scott Wilpitz, unlike the others, is salaried and was hired specificallyto work in sales on the account of one of the Employer's best customers.333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDneeded" basis which averages out to two or threetimes a day.Allen Greer similarly was promoted and trainedto fill a vacant position involving handling custom-er "U.P.C." (unit pricing code) orders in an officeand under separate supervision. Although he is nolonger dispatched every day, his driving assign-ments occupy approximately 25 percent of hishours.Richard Pradarits was reassigned from regularcity driving to assist a salesman in an upstairs officewith one of the biggest customer accounts. Hisnew position requires Pradarits to make special de-liveries to his customer. Apart from his sales-relat-ed work, he is dispatched for regular pickups anddeliveries approximately 40 percent of the time.Scott Wilpitz, as previously noted, was hired as asalesman in charge of a large customer account,and is salaried. Like Pradarits, he makes special de-liveries to his own customer. He too is dispatchedto make regular deliveries, but only when no oneelse is available and such driving assignments ac-count for not over 15 or 20 percent of Wilpitz'worktime.The Regional Director excluded the aforesaidemployees from the unit based on his findings thattheir driving function neither occupies a substantialportion of their worktime nor shows any regular-ity, pattern, or consistent schedule. We disagree.For the reasons set forth below, we find that thesedual-function employees, except as noted herein-after, have a sufficient community of interest withunit employees to warrant their inclusion in theunit.It is well established that the Board4may in-clude a dual-function employee in a unit if he per-forms duties similar to those of unit employees insufficient degree to demonstrate that he has a sub-stantial interest in the unit's wages, hours, andworking conditions. Here, we find that employeesHatchett, Evertt, and Pradarits perform similar de-livery and pickups as included drivers during sub-stantial portions of their working time, or approxi-mately 50, 40, and 35 percent, respectively. Also,like unit employees, they are hourly paid, share thesame fringe benefits, and are subject to the samesupervision and working conditions while driving.We further note the record evidence showing thatthey and the included drivers have substantial con-tacts during their respective nondriving work as-signments. Accordingly, we conclude that theabove-named employees share a community of in-terest with the already included drivers, and weshall therefore include them in the unit of city driv-ers.4 Berea Publishing Company, 140 NLRB 516 (1963).On the other hand, the evidence reveals that em-ployees Greer and Jones share a lesser communityof interest with the unit drivers insofar as theirdriving duties occupy only approximately 25 per-cent of their working time. Even more markedlydiffering interests from those of the drivers are en-joyed by Bullard, Wilpitz, and Fagan. Bullard, asnoted, acts as a substitute dispatcher during half ormore of his work hours, which are from noon to 7p.m., and he drives no more than approximately 25percent of his time. Wilpitz is the only salaried em-ployee in issue, and his driving is limited to timeswhen no one else is available to drive, whichamounts to no more than 15 to 205 percent of histime. Lastly, Fagan has been assigned to the Em-ployer's office to perform office clerical dutiesduring most of her working day. She also drivesonly approximately 20 percent of her time.We find from the foregoing that Greer and Joneslack a sufficient community of interest with thecity drivers to warrant their inclusion in the unit,and further, that Bullard, Wilpitz, and Fagan havemarkedly differing interests from the unit employ-ees, and accordingly, we shall exclude the aforesaidemployees from the unit of city drivers.Inasmuch as we have found that the unit must beenlarged to include employees Hatchett, Evertt,and Pradarits who we have found share a commoncommunity of interest with the unit employees, weshall order that the election conducted on May 8,1979, be vacated and shall direct an election in theunit found appropriate herein, as described below:6All city drivers, including the dual-functionemployees who spend a third of their timedriving, employed at the Employer's place ofbusiness located at 1702 South Central Ex-pressway, Dallas, Texas, excluding all otheremployees, office clerical employees, guards,watchmen and supervisors as defined in theAct.ORDERIt is hereby ordered that the election conductedon May 8, 1979, be, and it hereby is, vacated.v Although it is not clear on the record, this figure may also includeWilpitz' driving which is incidental to his predominant salesman's duties.See W. C. Hargis & Sons Inc., 164 NLRB 1042, 1047-48 (1967).^ The Petitioner shall be permitted to withdraw its petition withoutprejudice upon written notice to the Regional Director for Region 16within 10 days from the date of this Decision on Review, Order, and Di-rection of Election. Independent Linen Service Company of Mississippi, 122NLRB 1002 (1959). Further, inasmuch as the unit found appropriateherein is larger than the unit sought by the Petitioner, the holding of anelection will be conditioned upon a demonstration by the Petitioner.within 10 days from the date hereof, that it has an adequate showing ofinterest in the broader unit found appropriate.334 WILSON ENGRAVING COMPANY, INC.[Direction of Election7omitted from publica-tion.]MEMBER JENKINS, dissenting:I would affirm the Regional Director's Directionof Election in the requested unit of six city driverswhich constitute an appropriate unit," and find thatthe Employer has failed to supply any evidentiaryfoundation for its contention that the Regional Di-rector erroneously declined to expand the unit byincluding eight production and clerical employeeswho also drive on an "as needed" basis.9 Nor can Isubscribe to my colleagues' patchwork modifica-tion of the unit composition, in these circum-stances, by including three (Hatchett, Evertt, andPradarits) of the eight employees meeting the dual-function criteria of Berea Publishing Company. The facts show that the six city drivers regularlymake deliveries in the Employer's six radio-equipped delivery vehicles under the supervision ofdispatcher Homer Green. They also assist in var-ious nondriving chores to fill in their time betweendeliveries. On the other hand, the eight employeeswhose inclusion is sought by the Employer are en-gaged principally in sales, production, or office orplant clerical functions, except for one substitutedispatcher and another who is in charge of mainte-nance and janitorial work. These alleged dual-func-tion employees are separately supervised duringtheir nondriving work" and are, for the most part,employed in separate areas of the Employer'spremises-half of them, including Pradarits, are as-signed to offices on the second floor.I [Excelsior footnote omitted from publication.]* See The Salvation Army. Inc., 225 NLRB 406 (1976).9 The Employer's bare asertion that the eight disputed employees'duties are too fragmented to permit their representation otherwise has noevidentiary support in this record. In fact, the record is devoid of anyevidence regarding the numbers and types of any other of the Employ-er's employees, or of such other employees' shared or separate communi-ty of interests vsF-a-vis the eight employees in issue herein.'o 140 NLRB 516.l" Testimonial evidence referred to specific, separate supervision ofsome of the disputed employees, was silent as to others, and, at most, in-dicated that all are under common supervision while driving.My colleagues point out that all 14 employees,except for Wilpitz, are hourly paid and were for-merly, if not presently, classified as drivers; sharethe same general benefits and working conditions;and are under common supervision while driving.However, their inclusion of employees Hatchett,Evertt, and Pradarits only is apparently predicatedon the said employees' higher percentages of driv-ing time, which approximate 50, 35, and 40, respec-tively, as manifesting their "sufficient interest in theunit's conditions of employment." Such undue em-phasis on mere percentages for purposes of unitplacement appears to have produced some bizarreresults.'2Thus, the majority decision includes Hat-chett but excludes Greer although the 25-percentdriving time by full-timer Greer is comparable tothe 50-percent driving time of part-timer Hatchett.Likewise, although salesmen Pradarits and Wilpitzare both separately supervised and situated in up-stairs offices, Pradarits has been included whileWilpitz, who is salaried, has been excluded. Simi-larly, included employee Event divides his ap-proximately 35-percent driving chores between citydeliveries and his own routine mail and packagepickup whereas part-timer Jones has been excludeddespite the fact that he spends a third to a quarterof his hours engaged in priority city driving assign-ments to southwest Dallas because of his great fa-miliarity with that area.The foregoing inconsistent unit placements bymy colleagues serve merely to underscore on myown view of the correctness of the Regional Direc-tor's Direction of Election in the petitioned- fordrivers' unit herein, particularly inasmuch as theEmployer has failed to produce any evidence war-ranting expansion of the said unit.I Although the Employer's dispatch sheets could presumably have es-tablished with some precision the extent to which disputed employeesengage in unit work, the only evidence adduced with respect thereto wasgeneral testimony regarding estimated percentages of time spent in driv-ing, and a copy of a letter from the Employer to a customer listing thenames of 10 drivers (including Bullard, Jones, and Hatchett) who wouldbe making deliveries to that customer's premises.335